Dear Mr. McGrew:
You ask this office to determine whether you may serve as elected constable and the appointed fire chief of Caddo Parish Fire Protection District No. 6.  The short answer, you may only hold both positions if your position as fire chief is part-time.
R.S. 42:63(D) provides as follows:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
Further, under the definitions provided in R.S. 42:62 (4) and (5), full-time and part-time are provided as follows:
  (4)  "Full-time" means the period of time which a person normally works or is expect to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
  (5)  "Part-time" means the period of time which a person normally works or is expected to work in an appointive office of employment and which is less than the number of hours of work defined in this Section as full-time.
There is no prohibition applicable if you hold the local elected office of constable and the part-time position of fire chief, if the position is provided for by the Caddo Parish Fire Protection District No. 6.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: November 28, 2001